DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-17 are pendingClaims 18-20 are withdrawn from consideration
Claims 1-17 are rejected

Election/Restrictions
Applicant's election with traverse of Group I claims 1-17 in the reply filed on 06/17/2021 is acknowledged.  The traversal is on the ground(s) that the restricted inventions are not independent inventions and that examination of both claimed invention together would not present a serious burden on the U.S. Patent and Trademark Office.  This is not found persuasive because the issue as to the meaning and intent regarding “independent and distinct” as used in 35 U.S.C 121 and 37 CFR 1.41 has been adequately addressed in MPEP §802.01.  Therein, it is stated that the legislative intent was to maintain the substantive law on the subject of restriction practice prior to enactment of 35 USC 121.  Such practice permitted restriction between distinct, albeit dependent inventions.  If the intent had been otherwise, then only the term “independent” would have been used.  Thus, restriction between the distinct inventions set forth in this application is proper even though these inventions are clearly related.
.  
	The requirement is still deemed proper and is therefore made FINAL.

Specification
The disclosure is objected to because of the following informalities:  Paragraph 39 states “from the water inlet to the filter 325 and additive”, which is the wrong reference character.  Appropriate correction is required.
The disclosure is objected to because of the following informalities:  Paragraph 40 states “opening 405 and into the additive pod 410 having”, which is the wrong reference character.  Appropriate correction is required.
The disclosure is objected to because of the following informalities:  Paragraph 42 states “to the side of the additive system housing 60”, which is the wrong reference character.  Appropriate correction is required.
The disclosure is objected to because of the following informalities:  Paragraph 43 states “to interface with the additive composition 705”, which is the wrong reference character.  Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  Lines 4 and 6-7 each state “the water flow”.  Examiner suggests amending each limitation to further recite “the flow of water” to maintain consistency with the recited limitation on line 3 of claim 1.  Also, line 5 states “receive the expelled water”.  Examiner suggests amending the limitation to further recite “receive the expelled filtered water” to maintain consistency.  Appropriate corrections are required.
Claim 2 is objected to because of the following informalities:  Line 1 states “The system”.  Examiner suggests amending this limitation to further recite “The water filter and nutrient delivery system” to maintain consistency.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  Line 1 states “The system”.  Examiner suggests amending this limitation to further recite “The water filter and nutrient delivery system” to maintain consistency.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  Line 1 states “The system”.  Examiner suggests amending this limitation to further recite “The water filter and nutrient delivery system” to maintain consistency.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  Line 1 states “The system”.  Examiner suggests amending this limitation to further recite “The water filter and nutrient delivery system” to maintain consistency.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  Line 1 states “The system”.  Examiner suggests amending this limitation to further recite “The water filter and nutrient delivery system” to maintain consistency.  Also, line 2 states “the water flow”.  Examiner suggests amending this limitation to further recite “the flow of water” to maintain consistency with the recited limitation on line 3 of claim 1.  Appropriate corrections are required.
Claim 7 is objected to because of the following informalities:  Line 1 states “The system”.  Examiner suggests amending this limitation to further recite “The water filter and nutrient delivery system” to maintain consistency.  Also, line 2 states “conde” which is misspelled.  Furthermore, line 2 states “into the filtered water.”.  Examiner suggests amending the limitation to further recite “into the expelled filtered water.” as recited on line 4 of claim 1, or “into the filtered and treated water.” as recited on line 9 of claim 1.  Appropriate corrections are required.
Claim 8 is objected to because of the following informalities:  Line 1 states “The system”.  Examiner suggests amending this limitation to further recite “The water filter and nutrient delivery system” to maintain consistency.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  Lines 4, 7 and 8 each state “the water flow”.  Examiner suggests amending each limitation to further recite “the flow of water” to maintain consistency with the recited limitation on line 3 of claim 9.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  Line 1 states “The system”.  Examiner suggests amending this limitation to further recite “The water filter .  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Line 1 states “The system”.  Examiner suggests amending this limitation to further recite “The water filter and nutrient delivery system” to maintain consistency.  Also, line 1 states “system Claim 10”.  Examiner suggests adding “of” in front of ‘Claim’ on line 1.  Appropriate corrections are required.
Claim 12 is objected to because of the following informalities:  Line 1 states “The system”.  Examiner suggests amending this limitation to further recite “The water filter and nutrient delivery system” to maintain consistency.  Also, line 4 states “the water flow.”.  Examiner suggests amending this limitation to further recite “the flow of water.” to maintain consistency with the recited limitation on line 3 of claim 9.  Appropriate corrections are required.
Claim 13 is objected to because of the following informalities:  Line 1 states “The system”.  Examiner suggests amending this limitation to further recite “The water filter and nutrient delivery system” to maintain consistency.  Also, line 2 states “into the filtered water.”.  Examiner suggests amending the limitation to further recite “into the expelled filtered water.” as recited on line 4 of claim 9.  Appropriate corrections are required.
Claim 14 is objected to because of the following informalities:  Line 1 states “The system”.  Examiner suggests amending this limitation to further recite “The water filter and nutrient delivery system” to maintain consistency.  Also, line 2 states “the water flow.”.  Examiner suggests amending this limitation to further recite “the flow of water.” 
Claim 15 is objected to because of the following informalities:  Line 1 states “The system”.  Examiner suggests amending this limitation to further recite “The water filter and nutrient delivery system” to maintain consistency.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  Line 1 states “The system”.  Examiner suggests amending this limitation to further recite “The water filter and nutrient delivery system” to maintain consistency.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  Line 1 states “The system”.  Examiner suggests amending this limitation to further recite “The water filter and nutrient delivery system” to maintain consistency.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:  “the water inlet configured to transmit a flow of water to a filter system” on lines 2-3 of claim 1, and “the water inlet configured to transmit a flow of water to a filter system” on lines 2-3 of claim 9.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the egress of filtered and treated water flow” on line 9.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-8 are also rejected since these claims depend on claim 1.
Claim 6 recites the limitation "the
Claim 7 recites the limitation "the housing” on line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the egress” on line 8.  There is insufficient antecedent basis for this limitation in the claim.  Also, claim 9 recites the limitation “and in fluid communication with the water inlet” on lines 5-6.  It is unclear what is in fluid communication with the water inlet, the additive capsule or the additive system?  Claims 10-17 are also rejected since these claims depend on claim 9.
Claim 13 recites the limitation "the housing” on line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the perimeter” on lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Snider et al. (US 2011/0110180 A1) (hereinafter “Snider”).

Regarding Claim 1 (also corresponds to similar independent claim 9 and corresponding dependent claims 10-17):
Snider teaches a water filter and delivery system (see FIG. 1) (see paragraphs 3 and 26), comprising:
a water inlet in fluid communication with a water supply via a conduit (see FIG. 1, a reservoir 109) (see paragraph 29), the water inlet configured to transmit a flow of water to a filter system comprised of a filter media to remove contaminants from the water flow and expel filtered water (see paragraph 29 describing a water filter);
an additive system to receive the expelled water from the filter system, the additive system comprised of an additive capsule containing an additive composition to treat the water flow (mixing apparatus 100 further includes a cartridge 1 capable of mixing with the stored water in the reservoir 109 to further dispense a mixture) (see paragraphs 26-29);
a mixer to at least partially mix the additive composition into the water flow (see paragraphs 26-27); and
a water outlet to permit the egress of filtered and treated water flow from the mixer through the water outlet (see paragraphs 48-50 describing a dispensing unit).
nutrient delivery system, as recited in the preamble of independent claim 1, this limitation is merely the material worked upon and it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to further purify and dispense a filtered water source including nutrients to achieve a desirable result of obtaining a purified and safe drinking source (see FIG. 1) (see paragraphs 3 and 26).
	Corresponding dependent claims 2-8 are also rejected at least for the same reasons as being dependent on independent claim 1. 
	As mentioned above, similar analysis applies to independent claim 9, along with corresponding dependent claims 10-17.













Other References Considered
Bucan, Zoran (WO 2014/053865 A1) teaches a water structuring device including magnets.

Sanchez et al. (US 2014/0302163 A1) teaches a water with improved transdermal and cellular delivery properties and methods of manufacture and use.

Rosko et al. (US 2018/0118592 A1) teaches an ozone distribution system in a faucet.

Roth et al. (US 2016/0281650 A1) teaches a condensing EGR-mixer system.

Osborn et al. (US 2005/0279713 A1) teaches a system and method for dissolving gases in liquids.

Morse et al. (US 2003/0146523 A1) teaches a process for dissolving gas into a liquid.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/AKASH K VARMA/Examiner, Art Unit 1773